Exhibit 10.1
FIRST AMENDMENT
TO THE AMENDED AND RESTATED SERIES 2002-A SUPPLEMENT
TO THE MASTER FACILITY AGREEMENT
          FIRST AMENDMENT, dated as of August 29, 2008 (“First Amendment”),
among MARLIN LEASING CORPORATION, individually, and as the Servicer (in such
capacity, the “Servicer”), MARLIN LEASING RECEIVABLES CORP. II, as the Obligors’
Agent (“MLR II”), MARLIN LEASING RECEIVABLES II LLC, as the Obligor (“MLR II
LLC”), JPMORGAN CHASE BANK, N.A. (in such capacity, the “Agent”), and WELLS
FARGO BANK, N.A. (the “Trustee”) to AMENDED & RESTATED SERIES 2002-A SUPPLEMENT
to the MASTER LEASE RECEIVABLES ASSET-BACKED FINANCING FACILITY AGREEMENT.
          PRELIMINARY STATEMENT. Reference is made to the Amended & Restated
Series 2002-A Supplement, dated as of March 15, 2006 (as amended, the
“Series Supplement”), among the Servicer, MLR II, MLR II LLC, the Agent, and the
Trustee to the Master Lease Receivables Asset-Backed Financing Facility
Agreement, dated as of April 1, 2002 (as amended, the “Master Agreement”), among
the Servicer, MLR II and the Trustee. Capitalized terms not otherwise defined
herein shall have the meaning ascribed to such terms in the Series Supplement.
          Each of the parties hereto has agreed to amend the Series Supplement
as hereinafter set forth.
          Section 1. Amendment to the Series Supplement. The Series Supplement
is, effective as of the date hereof, hereby amended as follows:

  (a)   Section 2.01 is hereby amended to add the following definitions thereto:
             “Industry Concentration Amount” means, as of any date of
determination, for the combined Industry Types of “Construction”, “Financial
Services”, “Mortgage Brokers” and “Real Estate”, the excess, if any, of (x) the
aggregate Contract Principal Balance of all Series 2002-A Contracts with respect
to which the related industry is one of such Industry Types over (y) five
percent (5%) of the aggregate Contract Principal Balance of all Series 2002-A
Contracts which are Eligible Contracts at such time;              “Industry
Type” means, with respect to each Series 2002-A Contract, the related industry
“type”, as indicated on the Servicer’s servicing system with respect to such
Series 2002-A Contract.     (b)   The definition of “Overconcentration Amount”
in Section 2.01 is hereby amended and restated in its entirety to read as
follows:              “Overconcentration Amount” means an amount, at any time,
equal to the sum of (i) the aggregate User Concentration Amount for all Users,
(ii) the aggregate State Concentration Amount for all States, (iii) the
Equipment

 



--------------------------------------------------------------------------------



 



      Concentration Amount, (iv) the aggregate Broker/Vendor Concentration
Amounts for all Brokers and vendors, (v) the Government Concentration Amount,
(vi) the Quarterly Payment Concentration Amount, (vii) the Broker Concentration
Amount, and (viii) the Industry Concentration Amount.     (c)   The definition
of “Purchase Price Percentage” in Section 2.01 is hereby amended and restated in
its entirety to read as follows:

“Purchase Price Percentage” means as of any date of determination the lesser of
(i) 0.775 and (ii) 1 minus the product of a times b times c, where:
a = the Average Charged-Off Ratio as of such date of determination;
b = the Weighted Average Life, rounded to the second decimal place; and
c = 3.50

  (d)   Section 5.01(n) is hereby amended to replace the reference to “3.0%” in
the last line thereof with “4.25%”.     (e)   Section 5.01(q) is hereby amended
to replace the reference to “3.0%” therein with “2.5%”.     (f)   Except as
amended by items (a) through (d) above, all provisions of the Series Supplement
shall remain in full force and effect and are reconfirmed and ratified as of the
date hereof.

          Section 2. Conditions Precedent. This First Amendment shall not become
effective unless the following conditions have been met or waived:

  (i)   The Agent shall have received such other instruments, agreements,
documents and certificates as it shall reasonably require in connection with
this First Amendment; and     (ii)   No event has occurred and is continuing
which constitutes a Series Event of Default or Event of Servicer Termination or
would constitute a Series Event of Default or Event of Servicer Termination but
for the requirement that notice be given or time elapse.

          Section 3. Governing Law. This First Amendment shall be governed by
and construed in accordance with the laws of the State of New York without
giving effect to the choice of law provisions thereof.
          Section 4. Headings. Section headings in this First Amendment are
included herein for convenience of reference only and shall not constitute a
part of this First Amendment for any purpose.

 



--------------------------------------------------------------------------------



 



          Section 5. Counterparts. This First Amendment may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument, and any party hereto may execute this First Amendment by
signing any such counterpart. Delivery of an executed counterpart of a signature
page to this First Amendment by telecopier shall be effective as delivery of a
manually executed counterpart of this First Amendment.
          Section 6. Representations and Warranties. Each of the Servicer, MLR
II and MLR II LLC reaffirms and restates the representations and warranties set
forth in the Series Supplement and any agreement, document or instrument related
thereto, and certifies that such representations and warranties are true and
correct on the date hereof with the same force and effect as if made on such
date, except as they may specifically refer to an earlier date, in which case
they were true and correct as of such date. In addition, the Servicer, MLR II
and MLR II LLC each represents and warrants (which representations and
warranties shall survive the execution and delivery hereof) that (a) no
Series Event of Default or Event of Servicer Termination (nor any event that but
for notice or lapse of time or both would constitute an Series Event of Default
or Event of Servicer Termination) shall have occurred and be continuing as of
the date hereof nor shall any Series Event of Default or Event of Servicer
Termination (nor any event that but for notice or lapse of time or both would
constitute a Series Event of Default or Event of Servicer Termination) occur due
to this First Amendment becoming effective, (b) the Servicer, MLR II and MLR II
LLC each has the corporate or other power and authority to execute and deliver
this First Amendment and has taken or caused to be taken all necessary corporate
actions to authorize the execution and delivery of this First Amendment, and
(c) no consent of any other person (including, without limitation, shareholders,
members or creditors of the Servicer, MLR II or MLR II LLC), and no action of,
or filing with any governmental or public body or authority is required to
authorize, or is otherwise required in connection with the execution and
performance of this First Amendment other than such that have been obtained.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this First Amendment to
the Amended & Restated Series 2002-A Supplement to be fully executed by their
respective officers as of the day and year first above written.

            MARLIN LEASING CORPORATION,
    in its individual capacity and as Servicer
      By:   /s/ Daniel P. Dyer         Name:   Daniel P. Dyer        Title:  
Chief Executive Officer        MARLIN LEASING RECEIVABLES CORP. II, as
    the Obligors’ Agent
      By:   /s/ Daniel P. Dyer         Name:   Daniel P. Dyer        Title:  
President        MARLIN LEASING RECEIVABLES II LLC,
    as the Obligor
      By:   MARLIN LEASING RECEIVABLES
CORP. II,
as Managing Member             By:   /s/ Daniel P. Dyer         Name:   Daniel
P. Dyer        Title:   President        JPMORGAN CHASE BANK, N.A., as Agent
      By:   /s/ Trisha Lesch         Name:   Trisha Lesch        Title:   Vice
President        WELLS FARGO BANK, N.A., as Trustee
      By:   /s/ Sue Dignan         Name:   Sue Dignan        Title:   Vice
President     

 